EXHIBIT 10.14

SCHEDULE OF SUBSTANTIALLY IDENTICAL EMPLOYMENT AGREEMENTS



          (a)     The following named executive officers have entered into an
Employment Agreement with the Company that is substantially identical to the
Employment Agreement included as Exhibit 10.13 to the Company's Annual Report on
Form 10-K and that differs only with respect to the name of the person on the
Agreement and the effective date of the Severance Agreement amended, restated
and superseded by the Employment Agreement:

                                             Timothy A. Dawson
                                             William L. Smith

          (b)     The following named executive officers have entered into an
Employment Agreement with the Company that is substantially identical to the
Employment Agreement included as Exhibit 10.13 to the Company's Annual Report on
Form 10-K and that differs only with respect to the name of the person on the
Agreement and with respect to Section 3.e.(vii) thereof:

                                              C. E. McCraw
                                              Robert E. Jones

Section 3.e.(vii) of Mr. McCraw's and Mr. Jones's Employment Agreement reads in
its entirety as follows:

                        (vii)     the Company will, at its own expense and until
the earlier of Executive's 65th birthday and the tenth anniversary of the
Termination Date, provide Executive with life insurance, disability and
accidental death and dismemberment benefits at the highest level provided to
Executive since the Effective Date hereof, provided that Executive has executed
and delivered to the Company (and not revoked) the Release;